Citation Nr: 0945719	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) and Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for sleep apnea, to include as secondary to 
service-connected posttraumatic stress disorder (PTSD), the 
Board finds that the Veteran's claim must be remanded for VA 
examination.  The Board acknowledges that the RO provided the 
Veteran with a VA examination in July 2009 with regard to his 
claim.  However, that examination report reflects that an 
opinion was only requested and provided with respect to the 
issue of whether the Veteran's sleep apnea was caused or 
aggravated by his service-connected PTSD; it did not provide 
an opinion as to whether the Veteran's sleep apnea was 
directly related to service.  In that regard, the Veteran's 
has alleged in numerous statements that his sleep problems 
began during active duty service and that they have continued 
since that time.  In addition, the Court of Appeals for 
Veterans Claims has held that once VA undertakes the effort 
to provide an examination for a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As the July 2009 VA examination did not provide an 
opinion as to whether the Veteran's sleep apnea is directly 
related to his active duty service, a theory of entitlement 
which the Veteran has advanced, the Board finds that the 
examination is inadequate upon which to base an appellate 
decision, and a new VA examination must be provided which 
addresses that issue.  See Barr, 21 Vet. App. at 311; see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  The opinion provided by the VA examiner must 
be based on a thorough review of the Veteran's claims file 
and must provide supporting rationale for any opinion 
provided.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran an 
appropriate VA examination to ascertain 
the etiology of his current sleep apnea.  
The claims file must be provided to, and 
reviewed by, the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical evidence 
and all other evidence of record, 
including the Veteran's statements that he 
has had sleep difficulties continuously 
since service discharge, the examiner must 
state whether any diagnosed sleep apnea is 
directly related to the Veteran's active 
duty service.  In addition, the VA 
examiner must provide an opinion as to 
whether the Veteran's current sleep apnea 
was caused or aggravated by his service-
connected PTSD.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must then review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim for 
entitlement to service connection for 
sleep apnea, to include as secondary to 
service-connected PTSD, must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

